Citation Nr: 0612969	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of right humerus fracture at surgical neck 
currently evaluated as 20 percent disabling.

2.  Evaluation of left mastoid and chin area scar currently 
evaluated as noncompensable.

3.  Entitlement to service connection for right 
jaw/temporomandibular joint pain, jaw fracture (claimed as 
jaw, problems with right side of face).

4.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1948 to July 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issues of entitlement to an increased rating for left 
mastoid and chin scar, and service connection for right 
jaw/temporomandibular joint pain, jaw fracture and migraines 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDING OF FACT

The veteran's right shoulder disability is manifested by 
degenerative changes; and functional impairment due to pain 
at shoulder level.  Functional use remains greater than 
midway between side and shoulder level. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent rating 
for a right humerus fracture at surgical neck have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5202 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

In Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506) the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The timing requirement enunciated in 
Pelegrini applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues of entitlement to an increased rating for 
residuals of a right humerus fracture and service connection 
for temporomandibular joint pain.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The communications, such as a VCAA letter of May 
2003, explained the evidence necessary to establish 
entitlement.  In addition, the letter described what evidence 
was to be provided by the veteran and what evidence the VA 
would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed that he may want to obtain and submit the 
information himself.  The June 2003 rating decision post 
dated the May 2003 VCAA letter.  The RO also supplied the 
appellant with the applicable regulations in the SOC issued 
in December 2003.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.


The Board notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in May 2003 specifically described the evidence needed 
to substantiate the claim and requested the appellant to send 
the RO what it needs in conjunction with providing a 
description of evidence that would be relevant to the 
appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that since the 
appellant's claim is being denied, therefore, no disability 
rating or effective date would be assigned, so there can be 
no possibility of prejudice to the appellant even if the 
appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records, VA outpatient records, and a VA 
medical opinion.  The Board concludes that the evidence of 
record provides sufficient information to adequately evaluate 
the claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).
Increased rating 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The evaluation of the level of disability is to be based on  
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1  
Vet. App. 589 (1991).  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  Where entitlement to compensation already has 
been  established and an increase in the disability rating is 
at  issue, it is the present level of disability that is of  
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58  
(1994)

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

When all the evidence is assembled, VA is responsible for  
determining whether the evidence supports the claim or is in  
relative equipoise, with the appellant prevailing in either  
event, or whether a preponderance of the evidence is against  
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).

The veteran is service connected for residuals of a right 
humerus simple fracture at surgical neck.  He is seeking a 
disability rating higher than the 20 percent rating that is 
currently assigned.  The veteran's major extremity is the 
right side.

The current evaluation contemplates limitation of motion of 
the major arm at shoulder level.  It also contemplates 
functional impairment due to pain on motion.  In order to 
warrant an evaluation in excess of 20 percent the veteran 
must show actual limitation of motion or the functional 
equivalent of loss of motion to midway between side and 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Medical records have not shown that the veteran's left 
shoulder disability limits motion of his arm to midway 
between side and shoulder level, as would warrant a 30 
percent rating under Diagnostic Code 5201.  In fact, at the 
May 2003 VA examination limitation of motion was noted as 
forward flexion to 100 degrees with pain from 80-100 degrees, 
extension to 30 degrees with pain from 20 to 30 degrees, 
abduction to 100 degrees with pain from 90 to 100 degrees, 
and internal and external rotation 50 degrees.  At the April 
2004 VA examination range of motion was noted to be within 
normal limits.  There is evidence of pain on motion of the 
right arm, some weakness, and limitation of function of the 
shoulder and arm due to shoulder pain.  Those symptoms, 
however, have not been shown to limit function of the 
veteran's left shoulder and arm to an extent equivalent to 
limitation of motion of the arm to midway between side and 
shoulder level.  Rather, the evidence establishes that his 
functional use remains greater than midway between the side 
and shoulder level.  

In reaching this determination, the Board notes that the 
record establishes the veteran's complaint of increased 
symptoms while lifting and overhead activity.  The May 2003 
examiner noted that he could not lift more than 5 pounds and 
that overhead activity was limited.  However, the current 
evaluation contemplates restriction of overhead activity.  
Nothing objectively or subjectively establishes that he is 
functionally limited midway between side and shoulder level.  
Thus, a 30 percent rating is not warranted even with 
consideration of those factors.

In addition to pain, weakness, and limitation of function in 
his right shoulder, the veteran has also reported numbness 
and tingling in his right arm.  However, there has been no 
medical finding of a disorder of the nerves of the shoulder 
area.  In the April 2004 VA examination there is a finding of 
carpal tunnel syndrome and bilateral ulnar nerve entrapments 
at the elbows.  However, no physician has attributed the 
carpal tunnel syndrome and bilateral ulnar nerve entrapments 
at the elbows to the residuals of the veteran's right 
shoulder disability.  Thus, it is not appropriate to consider 
the veteran's neurological symptoms in evaluating his right 
humerus fracture.

The Board notes that disability of the humerus may also be 
rated as impairment of the humerus under Diagnostic Code 
5202.  However, the record shows that here is no evidence of 
loss of head, nonunion, fibrous union or recurrent 
dislocations, as would warrant an evaluation in excess of 20 
percent.  A 30 percent evaluation is assignable for malunion 
with marked deformity.  However, the April 2004 report 
described only minimal deformity of the surgical neck.  As 
such, an increased rating is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they  
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The preponderance of the evidence is against the claim.  
Consequently, the benefit sought on appeal is denied.



ORDER

An evaluation of right humerus fracture at surgical neck in 
excess of 20 percent, is denied.


REMAND


The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  Duenas v. 
Principi, 18 Vet. App. 512 (2004); see 38 U.S.C.A. §  
5103A(d).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The veteran has claimed service connection for migraines.  VA 
outpatient treatment records note complaints of and treatment 
of headaches.  Service medical records reveal that the 
veteran was treated for injuries, including a brain 
concussion, sustained during an accident in service in June 
1949 which rendered him temporarily unconscious.  An 
examination is needed in order to determine the etiology of 
the veteran's migraine.

In addition, the Board notes that the veteran has not been 
provided a VCAA letter with regard to the claim for an 
increased evaluation for left mastoid and chin area scars.  

Furthermore, the Board notes that the record shows that the 
veteran has complained of and has been treated for pain on 
the right jaw to include temporomandibular joint pain (TMJ).  
Outpatient treatment records note that the veteran attributes 
these problems to his injuries in service.  However, the 
Board notes that the only opinion of record of the etiology 
of the TMJ is found in a VA examination of April 2004.  In 
the report the examiner noted that:  "the veteran also 
claims temporomandibular joint syndrome as secondary to the 
injury sustained while in service."  The examiner went on to 
opine that: "[t]he amount of trauma sustained to the head 
and neck would be adequate to account for any TMJ that is 
present; but it does not appear that this has been an ongoing 
chronic condition through the years."  The examiner raises a 
possibility, but does not answer the underlying issue.  
Stating that this "does not appear" does not specifically 
address the relationship.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
examination to determine the nature 
and etiology of any migraines the 
veteran may currently have.  The 
claims folder should be made available 
to the examiner for review before the 
examination.  The examiner should 
specifically comment as to whether it 
is as likely as not (i.e., to at least 
a 50-50 degree of probability) that 
any currently found migraines were 
caused or had origin during the 
veteran's service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
It is requested that reasoning be 
afforded in support of any opinion 
provided.
2.	The RO should issue the veteran a VCAA 
with regards to the issue of 
entitlement to an increased evaluation 
for left mastoid and chin scars.

3.	The RO should obtain clarification 
from the VA examiner who prepared the 
April 2004 medical opinion, or from 
another VA examiner, as to whether it 
is at least as likely as not (i.e., to 
at least a 50-50 degree of 
probability) that the veteran's TMJ is 
a result of the injuries sustained 
while in service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


